DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of species ACEFG in the reply filed on 5-6-22 is acknowledged. Applicant timely traversed the restriction requirement in the reply filed on 5-6-22. The traversal is on the ground(s) that no reference is cited and no reasoning is provided for the restriction. This is not found persuasive because the restriction requirement at page 3 indicates that the groups of inventions lack the same or corresponding special technical feature of a solvent added during preparation of the adhesive or the solvent added to one of the starting materials. The requirement is still deemed proper and is therefore made FINAL. Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.

Amendment
The amendment filed 6-27-22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the numerical values of C2 for P41-P50. Support cannot be located in the originally filed application or parentage present in the application. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: (a) claim 1 at line 17, “Pt” should be amended to read “platinum” and (b) claim 4 at line 2, “weiqht%” should be amended to read “weight%” or “weight percent”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):	
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in that it is not clear if the silicon bonded hydrogen atoms at line 21 is the same as or different from that recited at lines 14-15.
Claim 1 is indefinite in that it is not clear if the silicon bonded alkenyl groups at line 21 is the same as or different from that recited in line 10.
Claim 1 is indefinite when referring to “all starting material” at line 19 and line 20 (both recitations) in that the claim does not previously refer to starting materials and does not define what constitutes starting material such that one cannot determine the scope of the claim. Also, see “starting materials” at line 3, at line 4, and at lines 4-5 of claim 6.
Claim 4 is rejected as being dependent on a rejected claim.
Claim 5 is indefinite in that the formula is not clearly displayed in proper such that one cannot determine what is being claimed. Specifically, the instant specification, at paragraph 9, recites the formula as follows:

    PNG
    media_image1.png
    42
    508
    media_image1.png
    Greyscale

With respect to the formula, claim 5 does not indicate which numbers are subscripts and superscripts; and, the claim does not define R. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (EP 3 038 148 A1) in view of Nishio – Abstract JP 2014145019 A).
Claims 1 and 4, Yasuda teaches a method for fabricating a wafer which is temporarily bonded to a substrate such that the wafer may be operated upon (i.e. on a surface opposite the surface bonded to the substrate) (¶3 ¶8). 
The method comprises applying a pressure sensitive adhesive (i.e. one that forms a temporary bond) composition A/B’/C’ to the substrate and the wafer, curing the pressure sensitive adhesive composition to form a pressure sensitive adhesive film which is applied to the wafer while curing under vacuum (¶9).
The pressure sensitive composition comprises: (a) 80 parts by weight of an alkenyl containing polydialkylsiloxane, where the alkenyl containing polydialkylsiloxane has silicon bonded alkyl groups with 1 to 10 carbon atoms and silicon bonded alkenyl groups with at least 2 to 10 carbon atoms, and where the alkenyl groups are present in an amount of 0.2 weight percent based on the weight of the alkenyl containing polydialkylsiloxane at 30,000 (¶33-36 ¶94 ¶97), (b) 3 parts by weight of a polyalkylhydrogensiloxane (i.e. organohydrogenpolysiloxane) (¶94 ¶97) having silicon bonded alkyl groups with 1 to 10 carbon atoms and having, per molecule (formula M6 – pg15), an average of 2 silicon bonded hydrogen atoms (¶39-40), (c ) an amount of a platinum group metal catalyst sufficient to provide 1 to 5000 ppm concentration of platinum group metal in the composition (¶30 ¶43-44), (d) 0.7 part by weight of an acetylenic alcohol (i.e. ethynyl cyclohexanol) (¶94 ¶97), and (e ) 400 parts of total parts (¶94 – 80%) based on combined weights of all starting materials in the composition of an organic solvent of isododecane (¶94 ¶97); with the proviso that all starting materials in the composition combined have a molar ratio of silicon bonded hydrogen atoms/silicon bonded alkenyl groups (SiH/Alkenyl ratio) of 0.3 to 10 (¶42).
Claims 1 and 4, Yasuda teaches fabrication of a wafer by temporarily bonding the wafer to the substrate/adhesive such that the wafer may be operated upon (i.e. on a surface opposite the surface bonded to the substrate/adhesive ¶3 ¶8). The substrate/adhesive combination of Yasuda provides for easy removal of the substrate/adhesive after the wafer has been operated upon. Yasuda does not teach a different use of the substrate/adhesive – i.e. temporarily bonding the substrate/adhesive to flexible organic light emitting diode with a passivation layer.
Nishio teaches supporting a light emitting diode during a dicing process using a dicing tape comprising a substrate with an adhesive thereon. Thus, Nishio teaches that it is well-known and conventional in the art to hold a light emitting diode during processing using a support/adhesive combination. Also, flexible light emitting diodes with passivation layers to prevent damage to the diode are well-known in the art.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Yasuda using the substrate/adhesive to temporarily bond to a flexible light emitting diode having a passivating layer during processing in that it is well-known and conventional in the art, as demonstrated by Nishio, that light emitting diodes need a substrate/adhesive support during processing where Yasuda’s substrate/support allows for easy removal of the substrate/adhesive after processing. 
With respect to the claim limitations that (a) is 85-100 parts and (d) is 0.01 to 0.5 parts (and claim 4 – 0.405 to 0.78), Yasuda teaches 80 part and 0.7 parts, respectively, in claim 1 and in claim 4 with 0.2 weight percent alkenyl groups limitation for (a). However, 80 is considered to be relatively close to 85, 0.7 is considered to be relatively close to 0.5, and 0.2 is considered to be relatively close to 0.405 such that a prima facie case exists in that one skilled in the art would have expected (a) and (d) of Yasuda to necessarily have the same properties as those of claims 1 and 4 (MPEP 2144.05(I). The claimed values for the part of (a) and (d) in claim 1 (and (a) in claim 4) cannot be considered critical in that MPEP 2144.05(I) indicates that when the general conditions of a claim are disclosed in the prior art – it is not inventive to discover the optimum or workable ranges by routine experimentation. Also, MPEP 2144.05(II)(A) indicates that a mere carrying forward of an original patent concept involving only a change in proportion is not such as will sustain a patent.
Claim 6 requires – the pressure sensitive adhesive composition is a multiple part composition comprising a base part and a curing agent part, where the base part comprises starting materials a), b), and e); and the curing agent part comprises starting materials a), c) and e); and the composition further comprises starting material d) in one or more of the base part or a separate third part. The composition of Yasuda modified is the same as that claimed such that the parts of the composition are considered to necessarily fall within the same parts (base part, curing agent part) as claimed.
Prior Art of Record
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Honda Abstract JP 11126037 A teaches a dicing tape for light emitting diodes. Lee teaches a flexible light emitting diode with a passivating layer.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 5 – the prior art of record, alone or in combination, does not teach or fairly suggest provided in Yasuda that the alkenyl containing polydialkylsiloxane comprises the unit formula in claim 5 having the claimed values of e, e, f, g, and (d+e).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745